The object of the Statute, 2 Mason Minn. St. 1927, § 6552, is to compensate the landowner for expenses and attorney's fees incurred in a condemnation proceeding where, by a dismissal or discontinuance of the proceeding, the expenses and attorney's fees so incurred become of no use or benefit to the landowner. A reasonable construction of the statute would seem to make it applicable whether the discontinuance is as to the entire proceeding or as to all or a material part of the property of one landowner only. Whether such discontinuance is by amendment of the petition or by an order for dismissal on motion of the petitioner is not important.
The petitioner sought to condemn 51 acres of land. After the owner had employed attorneys, secured the attendance of expert witnesses, made all necessary preparation for hearing and trial of the matter before the commissioners, and after practically all the evidence had been presented, the petitioner discontinued the proceeding as to about one-third of the land to be taken and amended its petition so as to exclude such one-third part. It appears that the 51-acre tract is divided into two parts by a railroad right of way and track. The 15-acre tract as to which the proceeding was discontinued is on one side of this right of way, and the remaining tract is on the other side and extends to the Mississippi River. At the hearing, for some 13 days, there was considerable evidence presented by several witnesses for the landowner as to the relative value of the land on each side of the right of way. The owner and his attorneys necessarily had to prepare for trial and present evidence before the commission as to such values and as to damages for severance of the land to be taken from other land owned by respondent. After that was done the petitioner discontinued as to the 15-acre tract.
While the underlying fee title to the land under the railway right of way remains in the landowner and the discontinuance includes *Page 279 
such fee, the two tracts are for all practical purposes separated by the railroad. I fail to see any difference between the allowance of expenses and attorney's fees where, as here, the discontinuance is as to a part of the land of one owner, constituting a separate and substantial part of the land sought to be taken, and an allowance thereof in a case where the discontinuance is as to all the property sought to be condemned as to one owner. In neither case is there a discontinuance of the proceeding as to other property or of the entire proceeding. In State, by Benson, v. Lesslie, 195 Minn. 408,263 N.W. 295, such allowance was upheld where the proceeding was dismissed as to land owned by each of two parties although the proceeding was not discontinued or dismissed as to other landowners. The statute is remedial and intended to compensate landowners for expenses incurred which, by action of the condemner, are rendered of no value and are lost to the landowner. The statute should be so construed as to carry out its manifest purpose. The case of In re Senator Street,159 A.D. 410, 145 N.Y. S. 266, 267, does not lend much support to the contrary view. In that case there was merely a small change of the line of the new street, and the court said, as to the charter provision there considered [159 A.D. 411] : "The section finds ample scope when applied to a discontinuance, either as to a whole piece of property or to the entire proceeding." In our present case there was a discontinuance as to a whole piece of property.
The burden of proof, of course, rests upon the landowner to the amount of expense incurred by him in excess of what he would have incurred if the tract later dismissed had not been included in the proceeding up to the time of such dismissal. In other words, he must show the amount of expense lost to him because of the discontinuance as to the tract in question.
The opinion refers to the fact that the land here discharged from the proceeding, as well as the land retained, constituted one government lot, as shown by the original government survey. But there was a distinct change in the situation when the right of way of the railroad company was established and the railroad built so *Page 280 
as to separate the government lot into two parts. The effect was similar to the location of a public street or highway through the original tract. It was more of a separation than if a public street had been located where the railroad right of way was located. If a public street is established across an owner's land he retains the right of access to the street from his land and the right to travel thereon and cross the street from side to side. In the case of a railroad right of way, he becomes a trespasser if he enters thereon unless there be a crossing established to permit going across. If, for instance, a public street is laid out across the land of an owner so as to leave blocks of his land on each side of the street, it could not well be said that two of such blocks on opposite sides of the street were not separate tracts.
DEVANEY, CHIEF JUSTICE, took no part in the consideration or decision of this case.